            Case 2:19-cr-00064-JLS Document 114 Filed 10/28/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                             :

       v.                                            :       CRIMINAL ACTION NO. 19-64-6

NIKO RODRIGUEZ                                       :



                                             ORDER

       AND NOW, this 28th day of October, 2019, upon consideration of Defendant’s Motion

for Travel (Docket No. 107), it is hereby ORDERED that Defendant, Niko Rodriguez, currently

supervised by the Pretrial Services Unit of the Eastern District of Pennsylvania, be permitted to

travel from Philadelphia, Pennsylvania to Montego Bay, Jamaica from November 1, 2019, to

November 5, 2019, to attend a family wedding.

       Additionally, it is ORDERED that the Clerk’s Office shall return the Defendant’s

passport to the Defendant and/or Pretrial Services prior to November 1, 2019. The Defendant is

ORDERED to return his passport to Pretrial Services upon his return.



                                                     BY THE COURT:



                                                      /s/ JEFFREY L. SCHMEHL, J.
                                                     JEFFREY L. SCHMEHL, J.
